Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
The instant application having Application No. 16/538,714 has claims 21-22, 24 and 26-45 pending filed on 08/12/2019; there is 3 independent claim and 20 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the original claim 25 and added new claims 43-45 (dated 10/08/2021).

Response to Arguments

This Office Action is in response to applicant’s communication filed on October 8, 2021 in response to PTO Office Action dated July 8, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


35 USC § 103 Rejection

Applicant's following arguments filed on 10/08/2021 have been fully considered but are not persuasive.

Independent Claims 21, 34 and 41

Claim 21


Applicant argues on page 9 in regards to the independent claim 21 “the foregoing disclosure of Rajagopalan is silent with respect to repackaging each video frame as a video object, as required at a minimum by Claim 21 as amended herein; and further, the foregoing disclosure of Rajagopalan lacks sufficient specificity to amount to a teaching or suggestion of repackaging each frame to a single sequence, single object, single layer video object, as further required by Claim 21 as amended herein”.  

Examiner respectfully disagrees with arguments on page 9 in regards to the independent claim 1.  The combination of Rajagopalan et al (US PGPUB 20140240591), Civanlar et al (US PGPUB 20160360155) and Bennett James (US PGPUB 20120047229) teaches all the limitations of the independent claim 21.  The prior art Civanlar (Paragraph [0014], Paragraph [0016], Paragraph [0023] and Paragraph [0059]) teaches “repackaging each of the plurality of video frames as a video object having a single sequence, a single object, and a single layer”.  The argument that Rajagopalan does not teach the amended limitation is moot.  Thus the argument is not valid and the claim is not allowable. 

Claim 34


Applicant argues on page 11 in regards to the independent claim 34 “in reclassifying sub-images from one resolution to another resolution, as disclosed at paragraph [0172] of Ratner, Ratner further discloses that interpolation or extrapolation of known image or sub-image resolutions may be used; in contrast, reclassifying a plurality of video frames as a plurality of video objects within a single video object plane (VOP), as recited in Claim 34 as presented herein, would eliminate the need for any interpolation or extrapolation. See, e.g., the exemplary embodiment described at page 19, lines 9 — 11 of Applicant’s specification as filed, which recites “[g]iven that there is no additional repackaging required for utilizing layer 0 in H.264, using this layer eliminates any prediction between planes.”.  

Examiner respectfully disagrees with arguments on page 11 in regards to the independent claim 1.  The combination of Rajagopalan et al (US PGPUB 20140240591) and Ratner et al (US PGPUB 20170337711) teaches all the limitations of the independent claim 34.  Ratner (Paragraph [0172], Paragraph [0210] and Paragraph [0228]) teaches “reclassify the plurality of video frames as a plurality of video objects within a single video object plane (VOP) (re-classify segmented sub-images where the classifier may re-classify at least one of a plurality of features to identify a candidate target emblem in the video frame (frames can be reclassieds as objects as per applicant specifications) and the segmenter may be configured to segment a video frame into a number of segments where the segment (plane) may include objects, groups, slices or the like)”.  Thus the argument that Ratner does not teach the limitation is incorrect  and the claim is not allowable. 

Claim 41


Applicant argues on page 12 in regards to the independent claim 41 “Each of Rajagopalan and Ratner appear to be wholly silent with respect to at /east a delay that would be non-detectable by a user of the at least the computerized user device at a particular time, as recited in Claim 41 as amended herein.  Accordingly, Claim 41 as amended herein is patentably distinguishable over the disclosure of Rajagopalan and Ratner, whether taken individually or in combination, and therefore is not rendered obvious thereby.”.  

Examiner respectfully disagrees with arguments on page 12 in regards to the independent claim 41.  The combination of Rajagopalan et al (US PGPUB 20140240591), Ratner et al (US PGPUB 20170337711) and Van Veldhuisen Brenda (US PGPUB 20160316235) teaches all the limitations of the independent claim 41.  Van Veldhuisen (Paragraph [0100] and Paragraph [0102]) teaches “the delay being non-detectable by a user of the at least the computerized user device at a particular time.”  The argument that Rajagopalan or Ratner do not teach the amended limitation is moot.  Thus the argument is not valid and the claim is not allowable. 




Dependent Claims 22, 24, 26-33, 35-40 and 42-45


Applicant argues on pages 9, 10, 12 and 13 in regards to the dependent claims 22, 24, 26-33, 35-40 and 42-45 “The dependent claims 22, 24, 26-33, 35-40 and 42-45 are rendered moot, based at least on their dependency from independent Claims 21, 34 and 41 respectively as discussed above.”

Examiner respectfully disagrees with arguments on 9, 10, 12 and 13 in regards to the dependent claims 22, 24, 26-33, 35-40 and 42-45.  For the reasons specified supra for the independent claims 21, 34 and 41, the dependent claims 22, 24, 26-33, 35-40 and 42-45 are not allowable.

.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24, 26-27, 30-33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Civanlar et al (US PGPUB 20160360155) and in further view of Bennett James (US PGPUB 20120047229).

As per claim 21:
Rajagopalan teaches: 
“A computerized method for transcoding media data encoded according to a first format into second media data compatible with a second format, comprising” (Paragraph [0003] and Paragraph [0024] (method which may take the form of a computer program product for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format)) 
“decoding some but not all of the media data to obtain decoded media data portions and a plurality of undecoded media data portions” (Paragraph [0003] (the portion of the content data relating to the context description data can be converted to a second format))
“wherein the decoded media data includes a plurality of video frames of the media data” (Paragraph [0039] (the data received can represent images, video, and/or frames of video))
“removing header portions indicative of the first format from the plurality of video frames” (Paragraph [0048] (the decoding of the payload like video can involve removing all packet encapsulation and multiplexing like the MPEG-2 TS packets corresponding to Packet ID (PID) of video as described in the PMT of the component can be removed))
“adding header portions indicative of a second format to the plurality of video frames” (Paragraph [0081], Paragraph [0082] and Paragraph [0083] (encoding the content data can comprise repackaging composited video into a MPEG-2 Transport Stream and multiplexing the video with audio streams, the type of frame to be used for the output can be a heuristic, which can be changed all the components to the target frame type and adding slice headers))
“obtaining discrete cosine transform (DCT) coefficients of the plurality of video frames” (Paragraph [0063] (re-encoding can comprise one or more of re-encoding the macro-blocks as intra-only macro-blocks, retaining the motion vectors and re-computing the residual coefficients and new DCT coefficients))
 “and combining the plurality of undecoded media data portions with the re-encoded plurality of video frames to obtain the second media data” (Paragraph [0042] and Paragraph [0061] (the encoder may partially decode the content data, apply changes to the decoded content data, partially decode an input such as video, based on the context description data to generate a partially decoded video, the partially decoded video can comprise the intermediate format, an encoder can apply changes to the partially decoded video and can re-encode the partially decoded video)).
Rajagopalan does not EXPLICITLY teach: repackaging each of the plurality of video frames as a video object having a single sequence, a single object, and a single layer; transforming the DCT coefficients to create new coefficients; re-encoding the plurality of video frames using the new coefficients.
However, Civanlar teaches:
“repackaging each of the plurality of video frames as a video object having a single sequence, a single object, and a single layer” (Paragraph [0014], Paragraph [0016], Paragraph [0023] and Paragraph [0059], (in scaleable video codecs, a base layer is generated (repackaged) based on H.264 standard consisting of a single picture sequence, for single object (consisting of DVD or CD) and are based on a single layer)).
Also, Bennett teaches:
“transforming the DCT coefficients to create new coefficients” (Paragraph [0063] (the resulting modified video signal then undergoes transform operations along the compression pathway a new discrete cosine transform (DCT) is computed))
 “re-encoding the plurality of video frames using the new coefficients” (Paragraph [0065] (the video is encoded from the various ways of performing transform operations using the new coefficient valuein order to provide access to a data volume, storage nodes may then coordinate I/O requests, such as write requests, among the two or more storage nodes maintaining a replica of a data volume and a data volume can be stored on a server along with a type of persistent key-value store)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rajagopalan, Civanlar and Bennett to have “repackaging each of the plurality of video frames as a video object having a single sequence, a single object, and a single layer; transforming the DCT coefficients to create new coefficients; re-encoding the plurality of video frames using the new coefficients” as it is designed to allow the tailoring or customization of delivered video data in response to different user participants/endpoints, network transmission capabilities, environments, or other requirements in a videoconference (Civanlar, Paragraph [0046]) and a quantizer may also be operable to convert the significant coefficients into values that can be coded more efficiently than those that result from the transform process (Bennett, Paragraph [0066]). 
Therefore, it would have been obvious to combine Rajagopalan, 
	Civanlar and Bennett. 

As per claim 22:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Bennett further teaches:
 “wherein the second format comprises the High Efficiency Video Coding (HEVC) format, the computerized method is configured to effect the transcoding of the media data encoded according to the first format into the second media data compatible with the HEVC format in near-real time by not utilizing one or more features of the HEVC format” (Paragraph [0015], Paragraph [0088] and Paragraph [0089] (a video encoder may operate in accordance with and be compliant with one or more video encoding protocols, standards, and/or recommended practices such as ISO/IEC 14496-10-MPEG-4 Part 10, AVC (Advanced Video Coding), alternatively referred to as H.264/MPEG-4 Part 10 or AVC (Advanced Video Coding), ITU H.264/MPEG4-AVC or High Efficiency Video Coding and may operate to perform the complementary processes of decoding, inverse transform, and reconstruction to produce a respective decoded video sequence that is (ideally) representative of the input video signal)).

As per claim 24:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Bennett further teaches:
 “wherein the re-encoding the plurality of video frames comprises re-encoding the plurality of video frames to context-adaptive binary arithmetic coding (CABAC)” (Paragraph [0067] (various types of encoding may be employed by an entropy encoder like context-adaptive binary arithmetic coding (CABAC))).

As per claim 26:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the single layer is video object plane (VOP) layer 0” (Paragraph [0061] and Paragraph [0084] (regions of the content data can comprise a single content component where the single content for the video object where the context description data can be processed to determine the level of processing (layer of video object plane))).

As per claim 27:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 22 above. 
Civanlar further teaches:
 “wherein the repackaging each of the plurality of video frames as a video object comprises setting I, B, and P” (Paragraph [0059] (the motion-compensated, block-based codec used in system may be a single-layer temporally predictive codec, which has a regular structure of I, P, and B pictures)).

As per claim 30:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the plurality of video frames of the media data do not include all video frames associated with the media data” (Paragraph [0072] and Paragraph [0073] (the portion of the content data that is converted in the intermediate format and a portion of the content data can be converted from the intermediate format to a second format).

As per claim 31:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the removing header portions indicative of the first format from the plurality of video frames and the adding header portions indicative of the second format to the plurality of video frames comprises” (Paragraph [0048] and Paragraph [0081] (the decoding of the payload like video can involve removing all packet encapsulation and encoding the content data can comprise repackaging composited video includes)) 
“based at least on a determination that a group of pictures (GOP) header is present in the decoded media data portions” (Paragraph [0063] (the decoding of the video data can comprise processing a group of pictures (GOP) structure of the video))
“extracting GOP header data from the GOP header” (Paragraph [0063] (the macro-blocks covered by a modification to the I-frames can be extracted))
“generating a group of video objects (GOV) header using the GOP header data” (Paragraph [0061] (a decoder can partially decode an input, such as video, based on the context description data to generate a partially decoded video))
 “and removing the GOP header” (Paragraph [0062] (the intermediate format can remove all packet encapsulation (header)).

As per claim 32:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the removing header portions indicative of the first format from the plurality of video frames and the adding header portions indicative of the second format to the plurality of video frames comprises” (Paragraph [0048] and Paragraph [0081] (the decoding of the payload like video can involve removing all packet encapsulation and encoding the content data can comprise repackaging composited video includes)) 
“based at least on a determination that a GOP header is not present in the decoded media data portions and that a picture header is present in the decoded media data portions” (Paragraph [0063] (the decoding of the video data can comprise processing a group of pictures (GOP) structure of the video))
“extracting picture header data from the picture header” (Paragraph [0063] (the macro-blocks covered by a modification to the I-frames can be extracted))
“generating a video object plane (VOP) header using the picture header data” (Paragraph [0058] (the intermediate format can then be altered and the output format can be generated from the altered intermediate format))
 “and removing the picture header” (Paragraph [0062] (the intermediate format can remove all packet encapsulation (header)).

As per claim 33:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the removing header portions indicative of the first format from the plurality of video frames and the adding header portions indicative of the second format to the plurality of video frames comprises” (Paragraph [0048] and Paragraph [0081] (the decoding of the payload like video can involve removing all packet encapsulation and encoding the content data can comprise repackaging composited video includes)) 
“based at least on a determination that a GOP header and a picture present are not present in the decoded media data portions” (Paragraph [0063] (the decoding of the video data can comprise processing a group of pictures (GOP) structure of the video))
“and that a slice header is present in the decoded media data portions” (Paragraph [0063] (the macro-blocks covered by a modification to the I-frames can be extracted)).
Also, Bennett teaches:
“adapting the slice header within the header portions indicative of a second format to the plurality of video frames” (Paragraph [0081] (an adaptive loop filter (ALF) is applied to the decoded picture and the adaptive loop filter (ALF) is implemented, and the filtering thereof may be selectively applied on a slice by slice basis )).

As per claim 43:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 22 above. 
Bennett further teaches:
 “wherein the not utilizing one or more features of the HEVC format comprises not using prediction between planes” (Paragraph [0063] (when operating with no inter-prediction nor intra-prediction between planes, the input video signal is provided via the compression pathway to undergo transform operations)).


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Civanlar et al (US PGPUB 20160360155) and in further view of Bennett James (US PGPUB 20120047229) and  Naletov et al (US PGPUB 20190268596).

As per claim 28:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan, Civanlar and Bennett do not EXPLICITLY teach: wherein the second format comprises the High Efficiency Video Coding (HEVC) format; and the computerized method further comprises assigning the decoded media data portions a single shape within the HEVC format, wherein the single shape is a rectangle.
However, Naletov teaches:
 “wherein the second format comprises the High Efficiency Video Coding (HEVC) format” (Paragraph [0069] (the second coding scheme can include the HEVC coding standard))
“and the computerized method further comprises assigning the decoded media data portions a single shape within the HEVC format, wherein the single shape is a rectangle” (Paragraph [0026] and Paragraph [0069] (each of the coding units can have any suitable size and shape, an image can have any suitable size and shape for example, an image can be a frame, a field, or any suitable portion of a frame or a field, such as a slice, a block, a square or a rectangle)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rajagopalan, Civanlar, Bennett and Naletov to have “wherein the second format comprises the High Efficiency Video Coding (HEVC) format; and the computerized method further comprises assigning the decoded media data portions a single shape within the HEVC format, wherein the single shape is a rectangle” as encoding circuitry can include any suitable circuitry that is capable of performing video encoding that can encode a set of images based on a suitable coding standard, such as HEVC (Naletov, Paragraph [0045]). 
Therefore, it would have been obvious to combine Rajagopalan, 
	Civanlar, Bennett and Naletov. 

As per claim 29:
Rajagopalan, Civanlar and Bennett teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan, Civanlar and Bennett do not EXPLICITLY teach: wherein the second format comprises the High Efficiency Video Coding (HEVC) format; and the re-encoding the plurality of video frames comprises specifying a four-sided shape which is to be used in subsequent decoding by a rendering device.
However, Naletov teaches:
 “wherein the second format comprises the High Efficiency Video Coding (HEVC) format” (Paragraph [0069] (the second coding scheme can include the HEVC coding standard))
“and the re-encoding the plurality of video frames comprises specifying a four-sided shape which is to be used in subsequent decoding by a rendering device” (Paragraph [0026] and Paragraph [0069] (each of the coding units can have any suitable size and shape, an image can be a frame, a field, or any suitable portion of a frame or a field, such as a slice, a block, a macroblock, a set of macroblocks)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rajagopalan, Civanlar, Bennett and Naletov to have “wherein the second format comprises the High Efficiency Video Coding (HEVC) format; and the re-encoding the plurality of video frames comprises specifying a four-sided shape which is to be used in subsequent decoding by a rendering device” as encoding circuitry can include any suitable circuitry that is capable of performing video encoding that can encode a set of images based on a suitable coding standard, such as HEVC (Naletov, Paragraph [0045]). 
Therefore, it would have been obvious to combine Rajagopalan, 
	Civanlar, Bennett and Naletov. 

Claims 34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Ratner et al (US PGPUB 20170337711).

As per claim 34:
Rajagopalan teaches: 
“A reduced-complexity transcoder apparatus configured to decode content in a first format and encode at least a portion of the content in one or more second, different formats, the transcoder apparatus comprising” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes)) 
“at least one data interface configured for data communication with a content delivery network, the content delivery network in data communication with at least a computerized user device” (Paragraph [0004] and Paragraph [0030] (the network can comprise a central location  (e.g., a control or processing facility in a fiber optic network, wireless network or satellite network, a hybrid-fiber coaxial (HFC) content distribution center, a processing center, headend, etc.) which can receive content from multiple sources including the content data can be rendered via a downstream device such as a user device)) 
“at least one backend interface configured for data communication with at least the computerized user device” (Paragraph [0004] (the portion of the content data based upon the context description data can be encoded for distribution to one or more downstream devices which includes user device)) 
“a digital processor apparatus” (Paragraph [0092] (systems can be operational with multiprocessor systems)) 
“a storage apparatus in data communication with the digital processor apparatus and having at least one computer program disposed thereon, the at least one computer program being configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0025] and Paragraph [0036] (communication terminal can comprise a buffer which can comprise a memory or a storage device which can be implemented by computer program instructions to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for implementing the functions specified)) 
“decode a portion of the content encoded with the first format to produce a decoded content portion and a plurality of undecoded content portions” (Paragraph [0003] (the portion of the content data relating to the context description data can be converted to a second format))
“obtain a plurality of video frames from the decoded content portion” (Paragraph [0039] (the data received can represent images, video, and/or frames of video))
“obtain group of pictures (GOP) information from the decoded content portion” (Paragraph [0063] (the decoding of the video data can comprise processing a group of pictures (GOP) structure of the video)
 	“re-encode the decoded content portion using the plurality of video objects and the GOV information to produce re-encoded content data” (Paragraph [0061] (a decoder can partially decode an input, such as video, based on the context description data to generate a partially decoded video))
 	“and combine the re-encoded content data the plurality of undecoded portions to produce second digital content compatible with the one or more second formats” (Paragraph [0042] and Paragraph [0061] (the encoder may partially decode the content data, apply changes to the decoded content data, partially decode an input such as video, based on the context description data to generate a partially decoded video, the partially decoded video can comprise the intermediate format, an encoder can apply changes to the partially decoded video and can re-encode the partially decoded video)).
Rajagopalan does not EXPLICITLY teach: reclassify the plurality of video frames as a plurality of video objects within a single video object plane (VOP); reclassify the GOP information as group of video objects (GOV) information.
However, Ratner teaches:
“reclassify the plurality of video frames as a plurality of video objects within a single video object plane (VOP)” (Paragraph [0172],  Paragraph [0210] and Paragraph [0228] (re-classify segmented sub-images where the classifier may re-classify at least one of a plurality of features to identify a candidate target emblem in the video frame and the segmenter may be configured to segment a video frame into a number of segments where the segment (plane) may include objects, groups, slices or the like))
“reclassify the GOP information as group of video objects (GOV) information” (Paragraph [0134] (the object classifier may include one or more classifiers configured to classify objects within video data where the classifier includes information about the object group information associated with the video data))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rajagopalan and Ratner to have “reclassify the plurality of video frames as a plurality of video objects within a single video object plane (VOP); reclassify the GOP information as group of video objects (GOV) information” as single-frame appearances may be discarded as false positives, and temporal hints may allow improved robustness for correct classification for each frame of the video (Ratner, Paragraph [0210]). 
Therefore, it would have been obvious to combine Rajagopalan and Ratner. 

As per claim 37:
Rajagopalan and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 34 above. 
Ratner further teaches: 
“wherein the one or more second formats comprise the High Efficiency Video Coding (HEVC) format” (Paragraph [0583] (the video encoding component may be configured to encode at least one partition of the video file to the targeted encoding format and may be configured to encode video according to any number of different encoding standards including HEVC format)).
Also, Rajagopalan further teaches:
“and the single VOP comprises a VOP background layer” (Paragraph [0061] and Paragraph [0084] (regions of the content data can comprise a single content component where the single content for the video object where the context description data can be processed to determine the level of processing (layer of video object plane))).

As per claim 38:
Rajagopalan and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 37 above. 
Ratner further teaches: 
“wherein the one or more second formats further comprise the Advanced Video Coding (AVC) format” (Paragraph [0583] (the video encoding component may be configured to encode at least one partition of the video file to the targeted encoding format and may be configured to encode video according to any number of different encoding standards including AVC format)).

As per claim 39:
Rajagopalan and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 34 above. 
Rajagopalan further teaches:
“wherein the at least one computer program is configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes))
“identify the at least the computerized user device for content delivery” (Paragraph [0004] and Paragraph [0030] (the network can comprise a central location which can receive content from multiple sources including the content data can be rendered via a downstream device such as a user device))
“select one or more transcoding profiles based on data related to the identified at least the computerized user device” (Paragraph [0004] (the portion of the content data based upon the context description data (profile) can be encoded for distribution to one or more downstream devices which includes user device)).

As per claim 40:
Rajagopalan and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 39 above. 
Rajagopalan further teaches:
“wherein the at least one computer program is configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes))
 “select a transcoding process based at least on the selected one or more transcoding profiles” (Paragraph [0038] and Paragraph [0041] (one or more of the layout element and the encoder can be configured to receive data, the layout element can be configured to determine a context description data (profile)  relating to the data having the first format and the context description data can comprise information relating to a layout of data points including images, video frames, icons, motion)).

Claims 35-36, 41-42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Ratner et al (US PGPUB 20170337711) and in further view of Van Veldhuisen Brenda (US PGPUB 20160316235) .

As per claim 35:
Rajagopalan and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 34 above. 
Rajagopalan further teaches: 
“wherein the at least one computer program is configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes))
“deliver the second digital content to the at least the computerized user device” (Paragraph [0073] (the content data can be converted from the intermediate format to a second format which can be an MPEG format or a format suitable for IP delivery to a user device)).
Rajagopalan and Ratner do not EXPLICITLY teach: pre-scan the content to determine particular portions of the content associated with a delay corresponding to a time required to perform at least one transcoding process; determine the delay using the particular portions of the content; determine that the delay would not be detectable by a user of the at least the computerized user device at a particular time.
However, Van Veldhuisen teaches:
 “pre-scan the content to determine particular portions of the content associated with a delay corresponding to a time required to perform at least one transcoding process” (Paragraph [0066] and Paragraph [0071] (the transcoding processor may determine information from source frames from the input for subsequent processing (pre-scanning) by the transcoding module where some delays are specific to the different paths taken by the input to the transcoding processor once the stream enters the separate transcoding modules ))
“determine the delay using the particular portions of the content” (Paragraph [0071] (may determine information from source frames from the input  for subsequent processing by the transcoding module and the source frames may include timing information, such as presentation timing stamps (PTS) read from the headers of the source frames))
“determine that the delay would not be detectable by a user of the at least the computerized user device at a particular time” (Paragraph [0100] and Paragraph [0102] (there are differences between the actual UTC time and the time that value is received and processed by a transcoding processor like delays introduced by coding, multiplexing and transmission can cause a variable amount of delay for video packets arriving at a component within the device and to transfer the time from one processor to another introduces more variable delays)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rajagopalan, Ratner and Van Veldhuisen to have “pre-scan the content to determine particular portions of the content associated with a delay corresponding to a time required to perform at least one transcoding process; determine the delay using the particular portions of the content; determine that the delay would not be detectable by a user of the at least the computerized user device at a particular time” as the Content Delivery network) CDN may provide improved user performance in terms of delay and throughput by deploying multiple nodes (Van Veldhuism, Paragraph [0030]). 
Therefore, it would have been obvious to combine Rajagopalan, 
	Ratner and Van Veldhuisen. 

As per claim 36:
Rajagopalan, Ratner and Van Veldhuisen teach the reduced-complexity transcoder apparatus as specified in the parent claim 35 above. 
Rajagopalan further teaches: 
“wherein the at least one computer program is configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes)).
“select the particular time for the delivery of the second digital content to the at least the computerized user device” (Paragraph [0073] and Paragraph [0098] (the content control data can comprise information relating to a particular programming being transmitted to a user location at a particular time and the content data can be converted from the intermediate format to a second format which can be an MPEG format or a format suitable for IP delivery to a user device)).
Also, Van Veldhuisen further teaches:
 “based on the determination that the delay would not be detectable by the user of the at least the computerized user device at the particular time” (Paragraph [0100] and Paragraph [0102] (there are differences between the actual UTC time and the time that value is received and processed by a transcoding processor like delays introduced by coding, multiplexing and transmission can cause a variable amount of delay for video packets arriving at a component within the device and to transfer the time from one processor to another introduces more variable delays)).

As per claim 41:
Rajagopalan teaches: 
“A computerized method providing digital media content to a plurality of computerized user devices located at a user premises, the method comprising” (Paragraph [0004] (methods can comprise content data based upon the context description data which can be encoded for distribution to one or more downstream devices like a user device)) 
“partially decoding media content data encoded in a first format to produce intermediate media content data and undecoded media content data” (Paragraph [0004] and Paragraph [0024] (the method which may take the form of a computer program product where the portion of the content data based upon the context description data can be encoded where converting content data having a first format into one or more of content data having an intermediate format))
“storing the intermediate media content data in a storage apparatus” (Paragraph [0003] and Paragraph [0052] (the content data can be converted to an intermediate format and data blocks processed by the encoder can be buffered or stored))
“accessing data relating to at least one entitlement” (Paragraph [0003] (the portion of the content data relating to the context description data can be converted to a second format))
“using the data relating to the at least one entitlement to determine that a first computerized user device of the plurality of computerized user devices is entitled to access the media content data” (Paragraph [0034] and Paragraph [0046] (the control system can interface, monitor, and/or control a variety of functions including conditional access for content distributed to users and some programs may be subject to conditional access))
“select the particular time for the delivery of the second digital content to the at least the computerized user device” (Paragraph [0073] and Paragraph [0098] (the content control data can comprise information relating to a particular programming being transmitted to a user location at a particular time and the content data can be converted from the intermediate format to a second format which can be an MPEG format or a format suitable for IP delivery to a user device))
“performing the at least one transcoding process, the performing comprising” (Paragraph [0032] (encoders are included for encoding/transcoding local content or a video camera feed and includes))
 “processing the intermediate media content data to obtain processed data encoded in a second format” (Paragraph [0003] (the content data in the intermediate format can be converted to a second format))
“combining the undecoded media content data and the processed data to obtain second digital content compatible with the second format” (Paragraph [0003] (the portion of the content data relating to the context description data can be converted to a second format))
“and providing the second digital content to the first computerized user device” (Paragraph [0004] (the content data based upon the context description data can be encoded for distribution to one or more downstream devices which includes user device)).
Rajagopalan does not EXPLICITLY teach: based on the determination, accessing the storage apparatus and obtaining the intermediate media content data; determining particular portions of the intermediate media content data associated with a delay corresponding to a time required to perform at least one transcoding process; the delay being non-detectable by a user of the at least the computerized user device at a particular time.
However, Ratner teaches:
“based on the determination, accessing the storage apparatus and obtaining the intermediate media content data” (Paragraph [0536] and Paragraph [0594] (video encoding manager, which is a service running on a cloud-based instance, video encoding system, accesses the queue and reads the specific messages regarding which file to encode where memory associated with the execution of software and memory associated with the storage of  intermediate data)).
Also, Van Veldhuisen further teaches:
“determining particular portions of the intermediate media content data associated with a delay corresponding to a time required to perform at least one transcoding process” (Paragraph [0066] and Paragraph [0071] (the transcoding processor may determine information from source frames from the input for subsequent processing  by the transcoding module where some delays are specific to the different paths taken by the input to the transcoding processor once the stream enters the separate transcoding modules))
“the delay being non-detectable by a user of the at least the computerized user device at a particular time” (Paragraph [0100] and Paragraph [0102] (there are differences between the actual UTC time and the time that value is received and processed by a transcoding processor like delays introduced by coding, multiplexing and transmission can cause a variable amount of delay for video packets arriving at a component within the device and to transfer the time from one processor to another introduces more variable delays)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rajagopalan, Ratner and Van Veldhuisen to have “based on the determination, accessing the storage apparatus and obtaining the intermediate media content data; determining particular portions of the intermediate media content data associated with a delay corresponding to a time required to perform at least one transcoding process; the delay being non-detectable by a user of the at least the computerized user device at a particular time” as the video encoding manager is able to communicate with multiple client computing system through messaging system (Ratner, Paragraph [0594]) and the Content Delivery network) CDN may provide improved user performance in terms of delay and throughput by deploying multiple nodes (Van Veldhuism, Paragraph [0030]). 
Therefore, it would have been obvious to combine Rajagopalan, Ratner and Van Veldhuisen. 

As per claim 42:
Rajagopalan, Ratner and Van Veldhuisen teach the method as specified in the parent claim 41 above. 
Rajagopalan further teaches:
“wherein the processing the intermediate media content data to obtain processed data encoded in a second format comprises” (Paragraph [0003] (the content data in the intermediate format can be converted to a second format includes))
 “categorizing a plurality of video frames of the intermediate media content data as a plurality of video objects” (Paragraph [0061] and Paragraph [0061] (one or more frames of content data can be processed via a renderer, an encoder, or a combination thereof to result in an intermediate format of encoded content data for combination with an intermediate format of the modified video))
“each of the video objects including a single sequence, a single object, and a single layer” (Paragraph [0081] and Paragraph [0084] (encoding the content data can comprise repackaging composited video into a MPEG-2 Transport Stream and regions of the content data can comprise a single content component having portions of the content component covered by other content components)).
Ratner further teaches:
“categorizing a plurality of video frames as a plurality of High Efficiency Video Coding (HEVC) video objects” (Paragraph [0583] (video encoding component is configured to encode video according to any number of different encoding standards like HEVC)).

As per claim 44:
Rajagopalan, Ratner and Van Veldhuisen teach the method as specified in the parent claim 41 above. 
Van Veldhuisen further teaches:
“causing registration of the first computerized user device” (Paragraph [0042] (the quality of experience for a client may depend on having a profile or registration))
 “detecting commencement of the first computerized user device being utilized” (Paragraph [0029] (each distribution node and/or content delivery server can be connected to one or more adaptive client devices))
“wherein the performing of the at least one transcoding process is based on the detecting of the commencement” (Paragraph [0042] (the transcoder  transcodes each input  to a required output profile or output stream representations)).

As per claim 45:
Rajagopalan, Ratner and Van Veldhuisen teach the method as specified in the parent claim 41 above. 
Van Veldhuisen further teaches:
“performing determination that the delay is non-detectable by the user of the at least the computerized user device at the particular time” (Paragraph [0100] and Paragraph [0102] (there are differences between the actual UTC time and the time that value is received and processed by a transcoding processor like delays introduced by coding, multiplexing and transmission can cause a variable amount of delay for video packets arriving at a component within the device and to transfer the time from one processor to another introduces more variable delays)).
Also, Rajagopalan further teaches:
 “wherein the selecting the particular time for the delivery of the second digital content to the at least computerized user device is based at least on the performing the determination” (Paragraph [0073] and Paragraph [0098] (the content control data can comprise information relating to a particular programming being transmitted to a user location at a particular time and the content data can be converted from the intermediate format to a second format which can be an MPEG format or a format suitable for IP delivery to a user device)).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al, (US PGPUB 20150195561), an apparatus for coding video information according to certain aspects includes a memory and a processor. The memory unit is configured to store video information associated with an enhancement layer (EL) and a corresponding reference layer (RL). The processor is configured to: code an EL picture in a current access unit (AU), the EL coded using a first standard that is different from a second standard that is used to code the RL, wherein the coding of the EL picture is based on information associated with a RL picture in the current access unit, the information associated with the RL picture provided by an external means.
Brockmann et al, (US PGPUB 20200004408), the method of providing audiovisual content to a client device configured to be coupled to a display. The method detects a selection of a graphical element corresponding to a video content item. In response to detecting the selection of the graphical element, a transmission mode is determined. The transmission mode is a function of: (i) one or more decoding capabilities of the client device; (ii) a video encoding format of the video content item; (ii) whether the video content item should be displayed in a full screen or a partial screen format; and (iv) whether the client device is capable of overlaying image data into a video stream.
Eleftheriadis et al, (US PGPUB 20070230568), Systems and methods are provided for performing transcoding in video communication system that use scalable video coding. The systems and methods can be used to transcode or convert input signals having certain characteristics into desired output signals having different characteristics requirements. The systems and methods are based on compressed domain processing, partial decoding-reencoding, or full decoding-reencoding with side information, depending on the specific characteristics of the input and desired output signals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163